     Case 2:20-cr-00299-DMG Document 62 Filed 09/11/20 Page 1 of 2 Page ID #:207



 1

 2

 3

 4
                             UNITED STATES DISTRICT COURT
 5
                            CENTRAL DISTRICT OF CALIFORNIA
 6
     UNITED STATES OF AMERICA,               No. CR 20-299-DMG
 7
               Plaintiff,                    ORDER CONTINUING TRIAL DATE AND
 8                                           FINDINGS REGARDING EXCLUDABLE TIME
                     v.                      PERIODS PURSUANT TO SPEEDY TRIAL
 9                                           ACT [61]
     WILLIAM SADLEIR,
10                                           JURY TRIAL DATE:
               Defendant.                    December 15, 2020 at 8:30 a.m.
11
                                             PRETRIAL CONFERENCE:
12                                           December 2, 2020 at 2:30 p.m.
13

14

15        The Court has read and considered the Stipulation Regarding
16   Request for (1) Continuance of Trial Date and (2) Findings of
17   Excludable Time Periods Pursuant to Speedy Trial Act, filed by the
18   parties in this matter on September 10, 2020.         The Court hereby finds
19   that the Stipulation, which this Court incorporates by reference into
20   this Order, demonstrates facts that support a continuance of the
21   trial date in this matter, and provides good cause for a finding of
22   excludable time pursuant to the Speedy Trial Act, 18 U.S.C. § 3161.
23        The Court further finds that: (i) the ends of justice served by
24   the continuance outweigh the best interest of the public and
25   defendant in a speedy trial; (ii) failure to grant the continuance
26   would be likely to make a continuation of the proceeding impossible,
27   or result in a miscarriage of justice; and (iii) failure to grant the
28   continuance would unreasonably deny defendant continuity of counsel
     Case 2:20-cr-00299-DMG Document 62 Filed 09/11/20 Page 2 of 2 Page ID #:208



 1   and would deny defense counsel the reasonable time necessary for

 2   effective preparation, taking into account the exercise of due

 3   diligence.

 4        THEREFORE, FOR GOOD CAUSE SHOWN:

 5        1.      The trial in this matter is continued from September 22,

 6   2020 to December 15, 2020 at 8:30 a.m.        The Court will hold a

 7   pretrial conference on December 2, 2020 at 2:30 p.m.

 8        2.      The time period from the date of this Order to December 15,

 9   2020, inclusive, is excluded in computing the time within which the

10   trial must commence, pursuant to 18 U.S.C. §§ 3161(h)(7)(A),

11   (h)(7)(B)(i), and (h)(7)(B)(iv).

12        3.      Defendant shall appear in Courtroom 8C of the Federal

13   Courthouse, 350 W. 1st Street, Los Angeles, California on December 2,

14   2020 at 2:30 p.m. for a pretrial conference, and on December 15, 2020

15   at 8:30 a.m. for trial.

16        4.      Nothing in this Order shall preclude a finding that other

17   provisions of the Speedy Trial Act dictate that additional time

18   periods are excluded from the period within which trial must

19   commence.    Moreover, the same provisions and/or other provisions of

20   the Speedy Trial Act may in the future authorize the exclusion of

21   additional time periods from the period within which trial must

22   commence.

23        IT IS SO ORDERED.

24

25    September 11, 2020
      DATE                                    DOLLY M. GEE
26                                            UNITED STATES DISTRICT JUDGE
27

28

                                          2
